                                                                 DARREN T. BRENNER, ESQ.
                                                            1    Nevada Bar No. 8386
                                                            2    MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                            3    SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                            4    AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                            5    Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                            6    Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                            7    Email: melanie.morgan@akerman.com
                                                                 Email: scott.lachman@akerman.com
                                                            8
                                                                 Attorneys for Bank of America, N.A.
                                                            9

                                                            10                                UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                         DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12    BANK OF AMERICA, N.A., SUCCESSOR BY             Case No.: 2:16-cv-02377-RFB-BNW
AKERMAN LLP




                                                                  MERGER TO BAC HOME LOANS
                                                            13                                                    STIPULATION TO DISMISS ALL
                                                                  SERVICING, LP FKA COUNTRYWIDE
                                                                                                                  CLAIMS WITH PREJUDICE
                                                            14    HOME LOANS SERVICING, LP,

                                                            15                           Plaintiff,

                                                            16    vs.
                                                            17
                                                                  SOUTHERN HIGHLANDS COMMUNITY
                                                            18    ASSOCIATION; 5983 ATTAVILLA DR
                                                                  TRUST; AND ALESSI & KOENIG, LLC,
                                                            19
                                                                                        Defendants.
                                                            20

                                                            21
                                                                  5983 ATTAVILLA DR TRUST,
                                                            22
                                                                                       Counterclaimant,
                                                            23
                                                                  vs.
                                                            24

                                                            25    BANK OF AMERICA, N.A., SUCCESSOR BY
                                                                  MERGER TO BAC HOME LOANS
                                                            26    SERVICING, LP FKA COUNTRYWIDE
                                                                  HOME LOANS SERVICING, LP,
                                                            27
                                                                                       Counterdefendant.
                                                            28

                                                                 50878468;1
                                                             1            Pursuant to Rule 41, Bank of America, N.A., successor by merger to BAC Home Loans

                                                             2   Servicing, LP f/k/a Countrywide Home Loans Servicing, LP, 5983 Attavilla Dr. Trust, and Southern

                                                             3   Highlands Community Association agree to dismissal of all claims in this matter with prejudice. The

                                                             4   parties also agree to dismissal with prejudice of Bank of America's claims against Alessi & Koenig,

                                                             5   LLC. Bank of America served Alessi & Koenig, but Alessi Koenig did not appear in the action. Each

                                                             6   party to bear their own fees and costs. The court may close this case.

                                                             7            DATED this 21st day of September, 2019.

                                                             8
                                                                   AKERMAN LLP                                       WOLF, RIFKIN, SHAPIRO, SCHULMAN &
                                                             9
                                                                                                                     RABKIN LLP
                                                            10     /s/ Scott R. Lachman
                                                                   DARREN T. BRENNER, ESQ.                           /s/ Douglas M. Cohen
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11     Nevada Bar No. 8386                               DOUGLAS M. COHEN, ESQ.
                                                                   MELANIE D. MORGAN, ESQ.                           Nevada Bar No. 1214
                      LAS VEGAS, NEVADA 89134




                                                            12     Nevada Bar No. 8215                               GREGORY P. KERR, ESQ.
AKERMAN LLP




                                                                   SCOTT R. LACHMAN, ESQ.                            Nevada Bar No. 10383
                                                            13
                                                                   Nevada Bar No. 12016                              JORDAN J. BUTLER, ESQ.
                                                            14     1635 Village Center Circle, Suite 200             Nevada Bar No. 10531
                                                                   Las Vegas, Nevada 89134                           3556 E. Russell Road, Second Floor
                                                            15     Telephone: (702) 634-5000                         Las Vegas, Nevada 89120
                                                                                                                     Telephone: (702) 341-5200
                                                            16     Attorneys for Bank of America, N.A.
                                                                                                                     Attorneys for Southern Highlands Community
                                                            17
                                                                                                                     Association
                                                            18

                                                            19     /s/ Kerry P. Faughnan
                                                                   KERRY P. FAUGHNAN, ESQ.
                                                            20     Nevada Bar No. 12204
                                                            21     P.O. Box 335361
                                                                   N. Las Vegas, NV 89033
                                                            22     Telephone: (702) 301-3096

                                                            23     Attorneys for 5983 Attavilla Dr. Trust
                                                            24

                                                            25                                                IT IS SO ORDERED.
                                                            26                                               ________________________________
                                                                                                             _______________________________________
                                                            27                                               RICHARD    F. BOULWARE,
                                                                                                             UNITED STATES              II
                                                                                                                             DISTRICT COURT    JUDGE
                                                                                                             UNITED STATES DISTRICT JUDGE
                                                            28                                                DATED:
                                                                                                              DATED this 27th day of November, 2019.
                                                                 50878468;1
